PD-1116&1117-15
                    IN   THE    COURT       OF    CRIMINAL     APPEALS

                                        OF       TEXAS



                  FILED IN
STANLEY DALgOglgf^F CRIMINAL APPEALS §
                    AUG 27 2515                   §      APPEAL NO'S.        02-15-00193-CR
vs.                              '                §                                   ,    ,
                                                  §                          02-15 —00'i9^45C;'T/'i=a(ni
                AbelAcosta, Clerk                 ,                                OOlwtfSISp^
THE STATE OF TEXAS                                §

                                                                                          AUG 2 7 2015
              MOTION      FOR    AN    EXTENSION OF           TIME   TO   FILE

                A   PETITION          FOR   DISCRETIONARY        REVIEW
                                                                                   Abs! testa, Gfev«


       On July 23/       2015,    the Second Court of Appeals denied my

appeal and now Appellant needs a 45 day extension of time to

prepare and file his Petition for Discretionary Review.


       Appellant Self is proceeding pro se and requires addit

ional time in the prison law library to respond to the Appellate

Courts Memorandum        Opinion which Appellant believes is in error.

       Appellant's       request for additional time is not for                           the

purpose of delay or harassment/                  but rather a concentrated effort

to prepare a meaningful Petition for Discretionary Review.




                                                  Respectfully Submitted


                                                  •S&/Kb&^ SjLfy
                                                  Stanley Dale Self/             #618511
                                                  Polunsky Uftit
                                                  3872   Fm   350 South
                                                  Livingston/        Texas         77351